


SECOND AMENDMENT TO
EMPLOYMENT AGREEMENT OF
R. SCOTT TRUMBULL


This Second Amendment to the Employment Agreement is made and entered into on
March 2, 2010, by and between Franklin Electric Co., Inc., an Indiana
corporation (“Franklin”), and R. Scott Trumbull (“Executive”).
 
WHEREAS, Franklin and Executive are parties to an Employment Agreement dated as
of December 3, 2002 and amended as of February 18, 2009 (the “Agreement”), and
they now desire to further amend the Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend the Agreement as
follows, effective as of January 1, 2010:
 
1.  
By amending subparagraph  7(b)(A) to read as follows:

 
(b) If at any time other than as specified in subparagraph (c) of this paragraph
7, (i) Franklin shall terminate Executive's employment without Good Cause, or
(ii) Executive shall voluntarily terminate such employment with Good Reason:
 
(A) Franklin shall pay Executive the following amounts:  (1) in accordance with
normal payroll practices, the Salary earned by Executive pursuant to
subparagraph 4(a) but not yet paid as of the date of Executive's termination of
employment, and any bonus earned by Executive pursuant to subparagraph 4(b) for
the year prior to the year in which Executive's termination occurs but not yet
paid as of such date, (2) a lump sum cash payment equal to not less than a
prorata portion of the bonus (based on the date on which such termination
occurs) that would be paid to Executive pursuant to subparagraph 4(b) for the
year in which Executive's termination occurs had he remained employed by
Franklin through the last day of such year, paid at the same time bonuses for
such year are paid by Franklin to other executives, and (3) a lump sum cash
payment, within 30 days of such termination, equal to the sum of (a) one and
one-half times the bonus paid or payable to Executive pursuant to subparagraph
4(b) for the year prior to the year of termination, and (b) one and one-half
times Executive's then current Salary.
 
IN WITNESS WHEREOF, the parties have executed this Second Amendment to the
Agreement on the 2nd day of March, 2010.




FRANKLIN ELECTRIC CO., INC.


By:   __________________________        
Its:   __________________________        
 
R. SCOTT TRUMBULL
                                  ____________________________




 
 

--------------------------------------------------------------------------------

 







CHANGES TO PARAGRAPH 7(A)
 


 
(A) Franklin shall pay Executive the following amounts:  (1) in accordance with
normal payroll practices, the Salary earned by Executive pursuant to
subparagraph 4(a) but not yet paid as of the date of Executive's termination of
employment, and any bonus earned by Executive pursuant to subparagraph 4(b) for
the year prior to the year in which Executive's termination occurs but not yet
paid as of such date, and (2) a lump sum cash payment, within 30 days of such
termination, equal to the sum of (a) (2) a lump sum cash payment equal to not
less than a prorata portion of the bonus (based on the date on which such
termination occurs) that would be paid to Executive pursuant to subparagraph
4(b) for the year in which Executive's termination occurs had he remained
employed by Franklin through the last day of such year, paid at the same time
bonuses for such year are paid by Franklin to other executives, and (3) a lump
sum cash payment, within 30 days of such termination, equal to the sum of (a)
one and one-half times the bonus paid or payable to Executive pursuant to
subparagraph 4(b) for the year prior to the year in which Executive's
termination occurs, (b) one and one-half times the bonus paid or payable to
Executive pursuant to subparagraph 4(b) for the year prior to the year of
termination, and (cb) one and one-half times Executive's then current Salary.
 


 

 
 
